DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and  have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behmke (US 2016/0138328 A1)
Regarding claim 1,Behmke discloses a light control sheet (the multilayer film 1 with electrically switchable optical properties which is suitable for inclusion in glazings in buildings and in vehicles; figs. ta, 1b, 2, 3; paras. 43, 76, 85) comprising: a light control layer (the active layer 2, para. 85) containing a liquid crystal composition (the active layer may be a polymer-dispersed liquid crystal layer whose transmission is a function of the voltage applied across it; para. 43); a pair of transparent electrode layers (the first and second electrically conductive layers 3 and 4), which are composed of a first transparent electrode layer and a second transparent electrode layer (both of the conductive layers 3 and 4 are composed of ITO; para. 85), the pair of transparent electrode layers sandwiching
the light control layer (figs. 1 b, 2 and 3); and a pair of transparent support layers (the first and second carrier films 5 and 6 which are composed of PET; para. 85) sandwiching the light control layer and the pair of transparent electrode layers (figs. 1 b, 2 and 3), wherein an insulating section (the separating line 16 is formed by laser irradiation of the first conducting layer 3 through the first carrier film 5; para. 87) formed of a laser-processed region is located in the first transparent electrode layer (3; fig. 3).
Regarding claims 2-5, and 7, Behmke discloses a process fig. 3 that creates the insulating separation line 16 by inducing degeneration in the conductive layer 3 (paras. 25, 87) wherever the laser
radiation 9.1 from the pulsed laser (foe. cit.) is applied [satisfies claim 2]. As the skilled person  knows, the focused laser beam primarily causes an intense local heating effect which disrupts the conducting layer. This heating results in a highly localised melting and wearing away of the layer (ablation) at the beam's focus, which will result in surface roughening [satisfies claim 5] and the penetration of fragments into adjacent layers [satisfies claim 3]. Such disruption of the electrode layer will locally reduce the transparency to light in the exposed region due to increased scattering [satisfies claim 7]. In addition, it facilitates diffusion processes leading to material transport [satisfies claim 4] as well as to chemical interactions (para. 25) occurring locally within the layer itself and between  the irradiated region of layer and its surroundings. Should the firing rate of the laser pulses be of the same order as or slower than the speed of travel of the laser beam over the second electrode layer (see para. 88), a pattern similar to that of fig. 20 would result.
Regarding claims 6 and 8, Behmke discloses in figure 3 that the laser scanning method can be used to provide any desirable shape as such these claims are satisfied.
Regarding claim 10, Behmke discloses a method of producing a light control sheet (see fig. 3, paras. 85 & 87), the method comprising: forming a multilayer laminate (1) in which a light control layer (2)containing a liquid crystal composition (para. 43) is sandwiched between a first transparent conductive layer (3) supported by a first transparent support layer (5) and a second transparent conductive layer (4) supported by a second transparent support layer (6) (this formation step is implicit in the formation of the multilayer film 1 as laid out in para. 85); and forming an insulating section (the electrically non-conductive separating line16; para. 87), in the first transparent conductive layer(3) by laser irradiation (by means of the radiation 9. 1 emitted by the first laser 8. 1; lac. cit.) to the multilayer laminate by which a laser beam penetrates a transparent support layer (the first carrier film 5, fig. 3), which is one of the first and second transparent support layers (5, 6) located closer to a laser source(8. 1) than the first transparent conductive layer is (fig. 3).
Regarding claims 11-13, Behmke discloses in the laser irradiation process to produce the separating line 16 illustrated in BEHMKE , fig. 3, the radiation 9.1. emitted by the first laser 8.1 penetrates the active layer 2 through the first conductive layer 3 [satisfies claim 11]. Para. 88 of BEHMKE  describes the production of a second separating line 16 (fig. 4) (incidentally, this is a continuous arrangement in the sense of [satisfies claim 13) in the second conductive layer 4 which is congruent with the first separating line 16 (this is also a continuous arrangement in the sense of [satisfies claim 13) in the first conductive layer 3. This is done by irradiating the second conductive layer 4 with radiation 9.1 emitted from the first laser 8.1 through the second carrier film 6, in an analogous process to that of BEHMKE , fig. 3 [satisfies claim 12].
Regarding claims 14-15, Behmke does not explicitly disclose the limitations as sited in claims 14-15 but based on teachings in claims 10-15, one of ordinary skill in the art before the effective filing date could readily  perform the method described in the claims if the design warranted such changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879